Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Examiners Amendment
Below are amendments to the claims. Only claims 11 and 19 have been amended as of this action while claims 21 and 22 are cancelled:

Claim 11 (Currently Amended):
A system comprising
a patient support apparatus, and 
a detection and notification system including:
an incontinence detection pad supported by the patient support apparatus and having a condition-responsive sensor to produce a signal indicative of moisture being present on the incontinence detection pad,
an external alarm system including a first indicator coupled to a frame of the patient support apparatus and a second indicator located in a remote location out of view from the incontinence detection pad, the first and second indicators configured to display a first iconic representation indicative of a lack of moisture on the incontinence detection pad and a second iconic representation indicative of the presence of moisture on the incontinence detection pad, and
a controller coupled to the incontinence detection pad and including a processor and a memory device storing instructions that, when executed, cause the first indicator signal and the second indicator to display the second iconic representation when the condition-responsive sensor produces the signal,
wherein the controller is configured to receive a user input to selectively change an appearance of the first indicator when moisture is detected to cause the first indicator to continue displaying the first iconic representation after moisture is detected by the incontinence detection pad.

Claim 19 (Currently Amended): 
A method comprising
providing a patient support apparatus with a detection and notification system including an incontinence detection pad, a first indicator in a proximate location to the patient support apparatus, and a second indicator in a remote location to the patient support apparatus,
displaying a first iconic representation with the first indicator at the proximate location when an incontinence event is lacking, 
displaying the first iconic representation with the second indicator at the remote location when the incontinence event is lacking, [[and]]
displaying a second iconic representation with the second indicator at the remote location when the incontinence event is present , and
selectively changing an appearance of the first indicator when the incontinence event is present to cause the first indicator to continue displaying the first iconic representation after the incontinence event is detected by the incontinence detection pad.
Claim 21 (Cancelled).
Claim 22 (Cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 11 claims, in part:
“a controller coupled to the incontinence detection pad and including a processor and a memory device storing instructions that, when executed, cause the first indicator to display selectively the first iconic representation when the condition responsive sensor produces the signal and the second indicator to display the second iconic representation when the condition-responsive sensor produces the signal,
wherein the controller is configured to receive a user input to selectively change an appearance of the first indicator when moisture is detected to cause the first indicator to continue displaying the first iconic representation after moisture is detected by the incontinence detection pad.” 
Claims 1 and 19 include similar claimed subject matter. 
	The claimed embodiments are directed to selectively changing the visual indicators of an incontinence detection invention in which several states are presented to a user: 1) a display showing a no incontinence condition; 2) an incontinence 
	Per the intent of invention, when family and friends of a patient are visiting a patient in the hospital, invariably, alarms, to include incontinence alarms, are enabled when an event is triggered to cause the alarm. The visitors of the patient encountering the alarm will likely notify caregivers of the incident. This becomes a concern to the hospital staff, whom, especially when short staffed, may be badgered into reviewing the alarms after the caregivers note the event and are delayed in attending to the issue. The continued presence of the alarm will likely cause the visiting family members to continue to complain to the attending staff to address the alarm, despite the staff already being apprised of the situation. 
To avoid this issue, the staff may elect to modify the incontinence display to show an “no incontinence condition” while in reality, the incontinence condition persists. The hospital staff, having been apprised of the issue, will likely attend to the incontinence condition without alarms cause the visiting family to insist on remediating an already staff-considered alarm.  
As search for art related to changing the visual incontinence alarm display to one that displays a non-incontinence condition despite an incontinence condition that exists did not yield any references analogous to the claimed invention.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683